EXHIBIT 10.1

 

SETTLEMENT AGREEMENT

AND

PARTIAL WAIVER AND RELEASE

 

This SETTLEMENT AGREEMENT AND PARTIAL WAIVER AND RELEASE (this “Agreement”),
dated this 10 day of June, 2015, is entered into by and among eCrypt
Technologies, Inc. d/b/a Ecrypt Technologies Inc., a Colorado corporation
(“Ecrypt”), and Global Capital Corporation, a Nevada corporation (“Global”).

 

RECITALS

 

WHEREAS, Ecrypt has designated and issued a total of 5,000,000 shares of Series
A Convertible Preferred Stock (the “Preferred Stock”);

 

WHEREAS, Global currently holds 2,377,500 shares of Preferred Stock (the
“Preferred Stock”);

 

WHEREAS, Global has total outstanding promissory notes with Ecrypt for the
following original principal amounts and with following approximate dates of
issuance (collectively, the “Notes”):

 

May 18, 2010

 

$

215,000

 

April 29, 2011

 

$

15,000

 

May 9, 2011

 

$

36,000

 

June 24, 2011

 

$

100,000

 

July 6, 2011

 

$

40,000

 

August 5, 2011

 

$

24,000

 

September 2, 2011

 

$

20,000

 

September 30, 2011

 

$

20,000

 

October 19, 2011

 

$

25,000

 

December 6, 2012

 

$

20,000

 

January 11, 2012

 

$

38,000

 

June 27, 2013

 

$

5,500

 

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
parties hereto desire for Global to return all of the Preferred Stock to the
Company immediately for cancellation, and for the relevant parties to amend and
restate the total principal and interest owed by the Company to the Parties
under the Notes, all in consideration of the issuance of Ecrypt common stock to
the Parties as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
partial waivers set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

1. Issuance of Common Stock to Global. Ecrypt agrees to immediately issue (a)
21,397,500 shares of Ecrypt common stock to Global.

 

2. Cancellation of Preferred Stock. Global agrees to immediately return all of
its shares of Preferred Stock to Ecrypt for cancellation. Global hereby agrees
to surrender the stock certificate(s) representing the Preferred Stock to the
Board of Directors of Ecrypt upon the execution of this Agreement duly endorsed
and medallion guaranteed, and hereby agrees that the Preferred Stock shall be
returned to Ecrypt’s registrar and transfer agent for cancellation.

 

 
1


--------------------------------------------------------------------------------




 

3. Partial Waiver and Release of Notes. Global hereby agrees that the total
principal and interest that shall be considered outstanding immediately
following execution of this Agreement is $400,000 (the “Settlement Amount”), for
itself and its successors, agents, affiliates, executors, beneficiaries,
representatives, assigns, and all persons and entities which might claim by,
through or under Global, does hereby irrevocably waive, release, remise and
forever discharge Ecrypt and all of its agents, attorneys, employees,
representatives, affiliates, insurers, predecessors, successors in interest and
assigns, of and from any and all claims, demands, causes of action, actions,
rights, damages, judgments, costs, compensation, suits, debts, dues, accounts,
bonds, covenants, agreements, expenses, attorneys’ fees, damages, penalties,
punitive damages and liability of any nature whatsoever, at law, in equity or
otherwise, which have been asserted or could have been asserted by Global
arising out of or by reason of or in connection with the Notes for any amount in
excess of the Settlement Amount as of the date of this Agreement. For clarity,
Ecrypt and Global agree that nothing herein shall be construed as a waiver by
Global of the Settlement Amount, and that immediately following execution of
this Agreement, the Settlement Amount shall be the amount of principal due to
Global under the Notes, with no interest due to Global following execution
hereof.

 

4. No Admission. Nothing in this Agreement shall be deemed or construed as an
admission of liability or wrongdoing on the part of either party to this
Agreement.

 

5. Governing Law. This Agreement shall be governed and construed under the laws
of the State of Colorado.

 

6. Modifications; Waivers. No purported amendment or modification of this
Agreement shall be effective unless it is in writing and signed by all parties
hereto. No claimed waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party to be charged.

 

7. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof. No representations, oral or
otherwise, express or implied, other than those specifically contained in this
Agreement, have been made between the parties.

 

8. Counterparts. This Agreement may be executed in one or more subparts or
counterparts, with actual, electronic or facsimile signatures, each of which
shall be deemed an original, but all of which, together, shall be deemed to
constitute a single document. For all purposes in this Agreement, a facsimile or
electronic signature shall be deemed as acceptable as an original signature and
shall be treated as such.

 

9. Costs of Enforcement. If either party is required to retain legal counsel in
order to enforce this Agreement, with or without the commencement of a formal
legal action, such party shall be entitled to recover its attorneys’ fees and
costs from the breaching party.

 

10. No Third-Party Beneficiaries. This Agreement is entered into by the parties
for the exclusive benefit of the parties and their respective successors,
assigns and affiliated persons referred to herein. Except and only to the extent
provided by applicable statute, no creditor or other third party shall have any
rights under this Agreement.

 

11. Further Acts. The parties shall promptly take such further acts and execute
such other documents as shall be necessary to carry out the intent of this
Agreement.

 

 
2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

 

ECRYPT:             Ecrypt Technologies, Inc.             By: /s/ Thomas A.
Cellucci   Name:  Thomas A. Cellucci   Title: Chairman & CEO         GLOBAL:    
     Global Capital Corporation            By: /s/ Strato Malamas Name:  Strato
Malamas Title: President

 

 

3

--------------------------------------------------------------------------------

